

117 HR 2912 IH: Truth in Tuition Act of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2912IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Cartwright (for himself, Mr. Rodney Davis of Illinois, Mr. Fitzpatrick, Mr. Bishop of Georgia, Mr. Vargas, Mr. Peters, Mr. Swalwell, Mr. Connolly, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require certain institutions of higher education to provide notice of tuition levels for students.1.Short titleThis Act may be cited as the Truth in Tuition Act of 2021.2.Notice of tuition levels(a)AmendmentSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new paragraph:(30)(A)The institution will provide to each student admitted to an undergraduate or graduate program—(i)a multi-year tuition and fee schedule; or(ii)a single-year tuition and fee schedule, and a nonbinding, multi-year estimate of net costs after all financial aid is awarded, assuming constant family and student income, assets, and relevant circumstances.(B)Multi-year schedules and estimates required by subparagraph (A)—(i)may include a percentage or dollar increase or decrease of any size the institution determines to be appropriate from one year to the next; and(ii)shall indicate, on a year-by-year basis, costs for the normal duration of such student's undergraduate or graduate program.(C)Institutions that elect a single-year tuition and fee schedule under subparagraph (A)(ii) shall include with each multi-year estimate provided under such subparagraph the average deviation, in percentage terms, between previous year estimates and actual net costs for students at their institution.(D)The Secretary shall waive the requirements of subparagraph (A) if the institution demonstrates to the Secretary that the requirements of subparagraph (A) are not practicable because of the occurrence of one or more events causing the institution severe economic distress, dramatic reduction of State or Federal aid, or any other circumstance determined to be appropriate by the Secretary..(b)Effective dateThe amendment made by subsection (a) shall be effective on the date that is 120 days after the date of enactment of this Act.